                 Case 19-11626-KG                Doc 317        Filed 09/06/19          Page 1 of 41




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    PES I-HOLDINGS, LLC., et al.,l                                   Case No. l 9-11626(KG)

                                       Debtors                       (Jointly Administered)


                             GLOBAL NOTES AND
                 STATEMENT OF LIMITATIONS, METHODOLOGY,
            AND DISCLAIMERS REGARDING THE DEBTORS'SCHEDULES
       OF ASSETS AND LIABILITIES AND STATEMENTS OF I'INANCIAL AFFAIRS

        PBS .Holdings, LLC ("I~oldin~s") and its affiliates and subsidiat~ies, as debtors and debtors
in possession in the above-captioned chapter l l cases,(the "Debtors") have fled their respective
Schedules of Assets and Liabilities (the "Schedules") and Statements of Financial Affairs
(the "Statements") in tl~e United States Bankruptcy Court for the District of Delaware
(the "Bankruptcy Court"). The Debtors, with the assistance of their legal and financial advisors,
prepaf•ed the Schedules and Statements in accordance with section 521 of chapter 11 oftitle 11 of
the United States Code (the "Bankruptcy Code") and Rule 1007 of the Federal Rules of
Bankruptcy Pt•ocedure.

        Rachel Celiberti has signed each set ofthe Schedules and Statements. Ms. Celiberti serves
as the Chief Financial Officer• of the Debtot-s. In reviewing and signing the Schedules and
Statements, Ms. Celiberti has necessat•ily relied upon the effo~•ts, statements, advice, and
t•epresentations of pe~•sonnel of the Debtor's and the Debtors' legal and financial advisors.
Ms. Celiberti has not(and could not have) personally verified the accuracy ofeach such statement
and representation, including statements and representations concerning amounts owed to
creditors.

        In preparing the Schedules and Statements, the Debtors relied on financial data deg°ived
from their books and records that was available at the time of such preparation. Although
the Debtors have made every reasonable effort to ensure the accuracy and completeness of
the Schedules and Statements, subsequent information or discovery nay ~•esult in material changes
to the Schedules and Statements. As a t•esult, inadvertent errors or omissio~ls may exist. For the
avoidance ofdoubt,the Debtors hereby reserve their rights to amend and supplement the Schedules
and Statements as may be necessary or appropriate.



1    Tlie Debtors iu these chapter ]1 cases, along with the last four digits of each Debtor's federal tax ide~ttification
     number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P.(5952); PAS
     Administrative Services, LLC (3022); PES Energy Inc. (0661); PAS Intermediate, LLC (0074); PES Ultimate
     Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors'
     se3vice address is: 1735 Market Street, Pl~iladelpl~ia, Pennsylvania 19103.
              Case 19-11626-KG              Doc 317       Filed 09/06/19         Page 2 of 41




        The Debtors and their agents, attorneys, and financial advisors do not guarantee oi• warrant
the accuracy or completeness ofthe data that is provided herein, and shall not be liable for any loss
or injury arising out of oi• caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
cotntnunicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
hel-ein, or to notify any third party should the infot~mation be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event shall the Debtors or their agents,
attot•neys, and financial advisors be liable to any thud party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and financial advisors are advised of the possibility of such damages.

                             Global l\Totes and Overview of Methodology

1.      Description of Cases. On July 21, 2019,(the "Petition Date"), each of the Debtors filed
        voluntary petitions fbt~ relief under chapter 11 of the Bankruptcy Code. The Debtors are
        operating their businesses and managing their property as debtors in possession pursuant
        to sections 1107(a) and 1108 of the Bankruptcy Code. On the July 23, 2019, an order was
        entered directing procedural consolidation and joint administration of these
        chapter ll cases[Docket No. 72]. Notwithstanding thejoint administt•ation ofthe Debtors'
        cases for' procedural purposes, each Debtor has fled its own Schedules and Statements.
        The liability information provided herein represents the liability data of the Debtors as of
        the Petition Date and the asset information provided herein represents the asset data of
        the Debtors as of July 3],2019, except as otherwise noted.

2.      Global Notes Control. These Global Notes and Statement of Limitations, Methodology,
        and Disclaimers Regarding the Debtors' Schedules ofAssets and Liabilities and Statements
        of Financial Affairs (the "Global Notes") pertain to, are incorporated by reference in, and
        comprise an integral part of, each ofthe Debtors' Schedules and Statements and should Ue
        referenced in connection with any review thereof. The Global Notes should be referred to,
        considered, and reviewed in connection with any review of the Schedules and Statements.
        In the event that the Schedules and Statements conflict these Global Notes, these Global
        Notes shall control.

3.      Reservations and Limitations. Reasonable efforts have been made to prepare and file
        complete and accurate Schedules and Statements; howevej•, as noted above, inadvertent
        errors or omissions may exist. The Debtors reserve all rights to (a) amend and supplement
        the Schedules and Statements as may be necessary or appropriate, including, without
        limitation, the right to amend the Schedules and Statements with respect to claim
        ("Claim")~ desct•iption, designation, or Debtor against which the Claitn is asset•ted;

~ For purposes of these Global Notes, the term "Claim" shall lave the meaning as defined under section 101(5) of
  the Bankruptcy Code.




                                                      2
      Case 19-11626-KG          Doc 317       Filed 09/06/19      Page 3 of 41




(b) dispute or otherwise assert offsets or defenses to any Claim reflected in the Schedules
and Statements as to amount, liability, pf•iority, status or classification; (c) subsequently
designate any Claim as "disputed," "continent," or "unliquidated;" or (d) object to the
extent, validity, enforceability, priority or avoidability of any Claim (regardless of whether
or not any such Claim is designated in the Schedules and Statements as "disputed,"
"contingent," or• "unliquidated"). Any failure to designate a Claim in the Schedules and
Statements as "disputed," "contingent," or "unliquidated" does not constitute an admission
by the Debtors that such Claim or amount is not "disputed," "contingent," or
"unliquidated." Listing a Claim does not constitute an admission of liability by the Debtor•
against which the Claim is listed or against any of the Debtors. Nothing contained in
the Schedules and Statements constitutes a waiver' of any of the Debtors' rights or an
admission of any kind with respect to these chapter 11 cases, including, but not limited to,
any rights or claims of the Debtors against any third party or issues involving substantive
consolidation, equitable subordination, or defenses or causes of action arising under• the
provisions ofchapter 5 ofthe Bankruptcy Code or any other'relevant applicable bankruptcy
or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
rights contained elsewhere in the Global Notes does not limit in any 1•espect the general
reservation of rights contained in this paragraph.

(a)     No Admission. Frothing contained in the Schedules and Statements is intended or
        should be consti°ued as an admission or stipulation of the validity of any claim
        against the Debtors, any assertion made therein or herein, ar- a waiver of
        the Debtors' rights to dispute any claim or assert any cause of action or defense
        against any party.

(b)     Recharacterization. Notwithstanding that the Debtors have made reasonable
        efforts to correctly characterize, classify, categorize, or designate certain claims,
        assets, executory contracts, unexpired leases, and other• items reported in
        the Schedules and Statements, the Debtors nonetheless may have improperly
        chat•acterized, classified, categorized, or designated certain items. The Debtors thus
        reserve all rights to recharacterize, reclassify, recategol•ize, or t•edesignate items
        reported in the Schedules and Statements at a later time as is necessary and
        appropriate as additional information becomes available, including, without
        limitation, whether contracts or leases listed herein were deemed executory or
        unexpired as of the Petition Date and remain executory and unexpired postpetition.
        Disclosure of information in one or more Schedules, one or more Statements, or
        one or more exhibits or attachments to the Schedules or Statements, even if
        incorrectly placed, shall be deemed to be disclosed in the correct Schedules,
        Statements, exhibits, or attachments.

(c)    Classifications. Listing (i) a claim on Schedule D as "secured," (ii) a claim on
       Schedule E/F as "priority" or "unsecured," or (iii) a contract on Schedule G as
       "executory" or "unexpired" does not constitute an admission by the Debtors of the
       legal rights of the claimant or contract counterparty, or a waiver of the Debtors'
       rights to recharacterize or reclassify such. claim or contract, or to setoff of such
       Claims, as appropriate.




                                          3
      Case 19-11626-KG           Doc 317       Filed 09/06/19        Page 4 of 41




(d)    Claims Description. Schedules D and E/F permit each ofthe Debtors to designate
       a Claim as "disputed," "contingent," and/or "unliquidated." Any failure to
       designate a claim on a given Debtor's Schedules and Statements as "disputed,"
       "contingent," or "unliquidated" does not constitute an admission by the Debtor- that
       such amount is not "disputed," "contingent," or "unliquidated," or that such Claim
       is not subject to objection. Tl~e .Debtors reserve all rights to dispute, or asset•t offsets
       or defenses to, any claim reflected on their respective Schedules and Statements on
       any grounds, including,.without limitation, amount, liability or classification, 01• to
       otherwise subsequently designate such claims as "disputed," "contingent," or
       "unliquidated" or object to the extent, validity, enforceability, priority, or
       avoidability of any claim. Moreover, listing a claim does not constitute an
       admission of liability by the Debtor against which the claim is listed or by any of
       the Debtors. The Debtors reserve all rights to amend their Schedules and
       Statements as necessary and appropf•iate, including, but not limited to, with respect
       to claim description and designation.

(e)    Estimates and Assumptions. The preparation of the Schedules and Statements
       required the Debtors to make reasonable estimates and assumptions with respect to
       the reported amounts of assets and liabilities, the amount of contingent assets and
       contingent liabilities on the date of the Schedules and Statements, and the t-eported
       amounts of revenues and expenses during the applicable reporting periods. Actual
       results could differ from such estimates.

(fl    Causes of Action. Despite reasonable efforts, the Debtors may not have identified
       and/or set forth all of their causes of action (fled or potential) against third patties
       as assets in their- Schedules and Statements, including, without limitation,
       avoidance actions.arising undecchapter 5 ofthe Bankruptcy Code and actions under
       other relevant bankruptcy and non-banlcf•uptcy laws to recover assets or avoid
       transfers. The Debtors reserve all rights with t•espect to any causes of action
       (including avoidance actions), controversy, right of setoff, cross claim,
       counterclaim, or recoupment and any claim on contracts or for breaches of duties
       imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit,
       obligation, liability, damage,judgment, account, defense, power, privilege, license,
       and franchise of any kind or character• whatsoever, known, unknown, fixed or
       contingent, matured or unmatured, suspected or unsuspected, liquidated or•
       unliquidated, disputed or undisputed, secured or m~secured, assertable directly or
       derivatively, whether arising before, on, or after the Petition Date, in contract or in
       tort, in law of• in equity, or pursuant to any other theory oflaw (collectively,"Causes.
       of Action"), and nothing in these Global Notes or the Schedules and Statements
       should be construed as a waiver of atiy such Causes of Action or' in any way
       prejudice or impair the assertion of such claims or Causes of Action.

(g)    Intellectual Property Rights. Exclusion ofcertain intellectual pt~opet~ty should not
       be constt•ued to be an admission that such intellectual property rights have been
       abandoned, have been terminated or otherwise expired by their terms, or• have been
       assigned or otherwise transferred pursuant to a sale, acquisition, ol• other•
       transaction. Conversely, inclusion of certain intellectual pyoperty should not be


                                          0
           Case 19-11626-KG          Doc 317      Filed 09/06/19       Page 5 of 41




            construed to be an admission that such intellectual property rights have not been
            abandoned, have not been tej•minated or otherwise expit•ed by their terms, or have
            not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
            transaction.

     (h)    Insiders. In the circumstance where the Schedules and Statements require
            information i•ega~•ding "insiders" the Debto7•s have included information with
            respect to certain individuals who served as officers and directors, as the case may
            be, during the relevant time periods. Such individuals inay no longer serve in such
            capacities. The listing of a patty as an insider for• purposes of the Schedules and
            Statements is not intended to be, nor should it be, construed an admission of any
            fact, right, claim, or defense, and all such rights, claims, and defenses are hereby
            eXpressly reserved. Information regarding the individuals listed as insiders in
            the Schedules and Statements has been included for informational puf~poses only
            and such information may not be used for' the purposes of determining control of
            the Debtors, the extent to which any individual exercised management
            resporlsibilities or functions, corporate decision-i3laking authority over• the Debtors,
            or whether such individual could successfully argue that he or• she is not an insider
            under applicable law, including the Bankruptcy Code and fedet•al securities laws,
            or with respect to any theories of liability or any other purpose.

4.   Metliodologv.Basis of Presentation. The Schedules and Statements do not purport to
     repj•esent financial statements prepared in accordance with Generally Accepted
     Accounting Principles in the United States ("GAAP"), nor are they intended to be fully
     reconciled to the financial statements of each Debtor. The Schedules and Statements
     contain unaudited information that is subject to fu~•the,r review and potential adjustment.
     The Schedules and Statements reflect the Debtors' reasonable efforts to report the assets
     and liabilities of each Debtor' on an unconsolidated basis.

     (b)    Comprehensive Enterprise.           The Debtors operate their business as a
            comprehensive enterprise and their financial affairs are complex. Before
            the Petition Date, the Debtors maintained a cash management and disbursement
            system in the ordinary course of their business (the "Cash Management System").
            Disbursements under the Cash Management System were controlled primarily by
            personnel located at the Debtors' headquarters. As described in further. detail in
            the Debtors' Motion for Entry of an ONde~ (I) Authorizing the Debtors to
            (A) Continue to O~eT~ate Theis Cash Management System, (B) HonoN CeT^rain
            Pt°epetiCion Obligations Rebated Thereto, (C) Maintain Existing Business Forms,
            and (D)Pe~foi^m Inter^company Transactions, and (II) GT~anCing Related Relief
            [Docket No. S] (the "Cash Management Motion"), certain payments in the
            Schedules and Statements may have been made by one legal entity on behalf of
            another legal entity through the operation of the Cash Management System or
            otherwise as a result of the Debtors' operations. Further, due to the nature of
            the Debtors' operations, certain Claims set forth in one legal entity's Schedules and
            Statements may more appropriately be an obligation of another legal e~~tity.
            Although diligent efforts have been made to set forth open payable amounts and
            Claims on the Schedules and Statements of the correct legal entity, the Debtot•s


                                              5
      Case 19-11626-KG         Doc 317      Filed 09/06/19       Page 6 of 41




       reserve the right to modify or amend the Schedules and Statements to attribute open
       payable amounts and Claims to a different legal entity, if necessary or appropriate.

(c)    Confidential Information. There may be instances in t11e Schedules and
       Statements where the Debtors deemed it necessary and appropriate to redact from
       the public recoj•d information such as names, addresses, or amounts. Typically,
       the Debtors have used this approach because of an agreement between the Debtors
       and a third party, concerns ofconfidentiality and protection ofsensitive commercial
       information, or concerns for the privacy of an individual. In addition, the very
       existence of certain agreements is (by the terms of such agreements) confidential.
       These agf•eements have been noted, however, as "Confidential" in the Schedules
       and Statements, where applicable. The alterations or redactions a7•e limited only to
       what the Debtors believe is necessary.

(d)    Umbrella or i~~aster Agreements. Contracts and leases listed in the Schedules
       and Statements inay be umbrella or master agt•eements that cover relationships with
       some or all of the Debtors. Where relevant, such agreements have been listed in
       the Schedules and Statements only of the Debtor that signed the original umbrella
       or master agreement. Other Debtors, however, may be liable instead of, or together
       with, such Debtor on account of such agreements and the Debtors reserve all rights
       to amend the Schedules and Statements to reflect changes regarding the liability of
       the Debtors with respect to such agreements, if appropriate.

(e)    Executory Contracts. Although the Debtors have made diligent attempts to
       att~•ibute an executory contract to its rightful Debtor, in certain instances,
       the Debtors may have inadvertently failed to do so due to the complexity and size
       ofthe Debtors' businesses. Accordingly, the Debtors reserve all oftheir rights with
       respect to the named parties of any and all executory contracts, including the right
       to amend Schedule G. In addition, although the Debtors have made diligent
       attempts to properly identify executory contt•acts and unexpired leases, the
       inclusion of a contract or lease on Schedule G does not constitute an admission as
       to the executory or unexpired nature (or non-executory or expit•ed nature) of the
       contract or lease, or a~n admission as to the existence or validity of any Claims held
       by the counterparty to such contract or' lease.

(f)    Duplication. Certain of the Debtors' assets, liabilities, and prepetition payments
       may properly be disclosed in response to multiple parts of the Statements and
       Schedules. To the extent these disclosures would be duplicative, the Debtors have
       determined to only list such assets, liabilities and }repetition payments once.

(g)    1\~et Boolc Value. In certain instances, curt•ent market valuations fog• individual
       items of property and other assets at•e neither maintained by, nor readily available
       to, the Debtors. Accordingly, unless otherwise indicated, the Debtors' Schedules
       and Statements reflect net book values as of the Petition Date. Boole values of
       assets prepared in accordance with GAAP generally do not reflect the current
       performance of the assets and may differ materially from the actual value and/or
       performance of the underlying assets. "The Debtors believe that it would be an
      Case 19-11626-KG          Doc 317       Filed 09/06/19      Page 7 of 41




       inefficient use of estate assets for the Debtoj•s to obtain the current market values
       of their property. Accordingly, the Debtors have indicated in the Schedules and
       Statements that the values of certain assets and liabilities are undetermined, and
       nothing contained in the Schedules and Statements is indicative of the Debtors'
       enterprise value. Also, assets that have been fully depreciated or• that were
       expensed for accotmting purposes either do not appear in these Schedules and
       Statements or are listed with a zet•o-dollar value, as such assets have no net book
       value. The omission of an asset from the Schedules and Statements does not
       constitute a representation regarding the ownership of such asset, and any such
       omission does not constitute a waiver of any rights of the Debtors with respect to
       such asset.

(h)    Property and Equipment. Unless otherwise indicated, owned property and
       equipment ai•e valued at net book value. The Debtors may lease furniture, fixtures,
       and equipment from certain third-paf•ty lessors. Any such leases are listed in
       the Schedules and Statements. Nothing in the Schedules and Statements is, or•
       should be construed as, an admission as to the determination of the legal status of
       any lease (including whether any lease is a true lease oi• a financing arrangement),
       and the Debtors f•eser-ve all rights with ~•es~ect thereto.

(i)    Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
       and postpetition periods based on the information and research conducted in
       connection with the preparation of the Schedules and Statements. As additional
       information becomes available and further t•esearch is conducted, the allocation of
       liabilities between the prepetition and postpetition periods may change.
       Accordingly, the Debtors reserve all of their rights to amend, supplement, or
       otherwise modify the Schedules and Statements as is necessary or appropriate.
       The liabilities listed on the Schedules do not reflect any analysis of Claims under•
       section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of
       their rights to dispute or challenge the validity of any asserted Claims under section
       503(b)(9) of the Bankruptcy Code or• the characterization of the structure of any
       such transaction oi• any document or instrument related to any creditor's Claim.

(j)    Undetermined Amounts. The description of an amount as "unlrnown," "TBD,"
       or "undetermined" is not intended to reflect upon the materiality of such amount.

(k)    Unliquidated Amounts. Amounts that could not be fairly quantified by
       the Debtors are scheduled as "unliquidated."

(1)    Totals. All totals that are included in the Schedules and Statements represent totals
       of all known amounts. To the extent thet•e are unknown or undetef•mined amounts,
       the actual total may be diffet•ent than the listed total.

(m)    Paid Claims. The Debtors have authority to pay certain outstanding prepetition
       payables pursuant to banlei•uptcy or other court older; as such, outstanding liabilities
       may have been reduced by any court-approved postpetition payments made on
       prepetition payables. Where and to the extent these liabilities have been satisfied,



                                          7
      Case 19-11626-KG         Doc 317       Filed 09/06/19       Page 8 of 41




       they are not listed in the Schedules and Statements. To the extent the Debtors later
       pay any amount of the claims listed in the Schedules and StaCements pursuant to
       any orders entered by the Banlc~uptcy Cou7•t, the Debtors ~•ese~•ve all rights to amend
       or supplement the Schedules and Statements or to take other action, such as filing
       claims objections, as is necessary and appropt~iate to avoid overpayment ot~
       duplicate payments for liabilities. Nothing contained herein should be deemed to
       alter the rights of any party in interest to contest a payment made pursuant to an
       order of the Bankruptcy Court where such of°der preserves the right to contest.

(n)    Intercompany Claims. As described in the Cash Management Motion, Holdings
       does substantial business with its indirect parent,PES ~ne7•gy, Inc., as well as with
       its affiliates and subsidiaries. Pre~etition receivables and payables among the
       Debtors in these chapter 11 cases ale reported on Schedule A/B and Schedule ~/F,
       respectively, per the Debtors' books and records. Intercompany Claims are listed
       as of July 31, 2019. Certain types of expenses are allocated among the Debtors
       utilizing a comprehensive allocation methodology in connection with the monthly
       accounting close. Additionally, there are certain expenses (e.g., debt service
       obligations) whose costs historically have been borne by Moldings or PES Energy
       Inc. alone, without regard to the allocation methodology. As such, intercompany
       liabilities listed on Schedule E/F are marked as "contingent" and "unliquidated."
       For additional information about the Debtors' intercompany transactions and
       related cash management protocols, see the Cash. Management Motion. The listing
       of any amounts with respect to such receivables and payables is not, and should not
       be constt•ued as, an admission of the characterization of such balances as debt,
       equity, or otherwise or conclusion of the Debtors regarding the allowance,
       classification, characterization, validity, or priority of such account. The Debtors
       take no position in these Schedules and Statements as to whether• such accounts ol~
       notes would be allowed as a Claim, an Interest, or not allowed at all. Although
       diligent efforts have been made to set forth all, or all material, intercompany
       transactions, on the Schedules and Statements of the correct legal entity, the
       Debtors reserve the right to modify or amend the Schedules and Statements to
       include additional intercompany transactions or to attribute intercompany
       transactions to a different legal entity, if necessaj•y or appropriate.

(o)    Guarantees and Other Secondary Liability Claims. The Debtors have exercised
       reasonable efforts to locate and identify guarantees in thei~~ executory contt•acts,
       unexpired leases, secured financings, and other such agreements.
       Where guarantees have been identifed, they have been included in the relevant
       Schedules G and H for the affected Debtor or Debtors. The Debtors may have
       inadvertently omitted guarantees embedded in their contractual agreements and
       may identify additional guarantees as they continue their review oftheir books and
       recoyds and contractual agreements. The Debtors reserve their• rights, but are not
       required, to amend the Schedules and Statements if additional guarantees are
       identified.

(p)    Excluded Assets and Liabilities. The Debtors have excluded the following
       categories of assets and liabilities from the Schedules and Statements, including,


                                         8
           Case 19-11626-KG          Doc 317         Filed 09/06/19     Page 9 of 41




            without limitation: certain deferred charges, accounts, or reserves recorded only
            for purposes of complying with the requirements of GAAP; defet•red tax assets and
            liabilities; goodwill and other• intangibles; defert•ed t•evenue accounts; and certain
            accrued liabilities including, but not limited to, accrued taxes, accrued salaries and
            employee benefits. The Debtors also have excluded worker's compensation Claims
            to maintain the privacy ofthe claimants. The Debtors also have excluded rejection
            damage Claims of counterparties to executory contracts and unexpired leases that
            may or may not be rejected, to the extent such damage Claims exist. Other
            immaterial assets and liabilities may also have been excluded. The Bankruptcy
            Court has authof•ized (but not directed) the Debtors to pay, in thei~~ discretion,
            cet•tain outstanding Claims on a postpetition basis. As discussed herein, p~•epetition
            liabilities that the Debtors have paid postpetition or those which the Debtors plan
            to pay accot•ding to Bankruptcy Court authorization 1~ay not be listed in the
            Schedules and Statements.

     (q)    Liens. The property and equipment listed in the Schedules and Statements are
            presented without consideration of any liens.

     (r)    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

     (s)    Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
            course of business. Such setoffs and nettings may occur- due to a variety of
            transactions oi~ disputes including, but not limited to, intercompany transactions,
            counterparty settlements, pricing discrepancies, rebates, returns, warranties,
            refunds, and negotiations and/or disputes between Debtors and their customers
            and/or suppliers. These normal, ordinary course setoffs and nettings are common
            to the oil and gas manufacturing industry. Due to the voluminous nature of setoffs
            and nettings, it would be unduly but~densome and costly for the Debtors to list each
            such transaction. Therefore, although such setoffs and other similar rights may
            have been accounted for when scheduling certain amounts, these ordinary course
            setoffs are not independently accounted for, and as such, are or may be excluded
            from the Debtors' Schedules and Statements. In addition, some amounts listed in
            the Schedules and Statements may have been affected by setoffs or nettings by third
            parties of which the Debtors are not yet aware. The Debtors reserve all rights to
            challenge any setoff and/or recoupment nights that may be assej•ted.

5.   Specific Schedules Disclosures.

     (a)    Schedules Summary. Except as otherwise noted, the asset information provided
            herein represents the Debtors' data as of July 31, 2019 and the liability information
            provided herein represents the Debtors' data as of the Petition Date.

     (b)    For financial reporting purposes, the Debtors and certain of their non-Debtor
            affiliates ordinarily prepare consolidated financial statements. Unlike the
            consolidated financial statements, the Schedules reflect the assets and liabilities of
            each Debtor on a nonconsolidated basis, except where otherwise indicated.
            Accordingly, the totals listed in the Schedules will ]ilcely differ, at times materially,



                                               L'~
      Case 19-11626-KG          Doc 317         Filed 09/06/19    Page 10 of 41




        from the consolidated financial reports prepared by the Debtors for financial
        reporting purposes or otherwise.

(c)     The Schedules do not purport to represent financial statements prepared in
        accordance with GAAP, nor are they intended to be fully reconciled with the
        financial statements of each Debtor. Additionally, the Schedules contain unaudited
        infot•mation that is subject to further review and potential adjustment, and reflect
        the Debtors' reasonable best effot-ts to report the assets and liabilities ofeach Debtor
        on an unconsolidated basis. Moreover, given, among other things, the uncertainty
        surrounding the collection and ownership of certain assets and the valuation and
        nature of certain liabilities, to the extent that a Debtor shows more assets than
        liabilities, this is not an admission that the Debtor was solvent as of the Petition
        Date or at any time before the Petition Date. Likewise,to the extent a Debtor shows
        more liabilities than assets, this is not an admission that the Debtor was insolvent
        as of the Petition Date or at any time before the Petition Date.

(d)     Schedule AB, Parts 1 and Z —Cash and Cash Equivalents; Deposits and
        Prepayments. Cash on hand is presented in accot•dance with the Debtors' books
        and records as of the Petition Date. Details with respect to the Debtors' cash
        management system and bank accounts are provided in the Cash Management
        Motion and any ordet•s of the Bankruptcy Court granting the Cash Management
        Motion.

       Additionally, the Bankruptcy Court, pursuant to the Final Oder (I) Apps^oving
       the DebCoNs'Proposed Adequate Asszfrance ofPaymentfor FutuNe Utility Services,
       (II) Pf°ohibiting Utility Companies fr•on~ Altering, Refusing, o~ Discontinuing
       Services, (III) Approving the Debtors' Proposed PNoceduNes for Resolving
       Additional AssuNance Requests, and (IV) GNanting Related Relief
       [Docket No. 232], has authorized the debtors to provide adequate assurance of
       payment for future utility services in an agg7~egate amount of approximately
       $1 million. Such.deposits are not listed on Schedule A/B, Part 2, which has been
       prepared as of the Petition Date.

       Pursuant to the Intel°iin O~deN (I) AuthoNizing Debtors to (A) Obtain Post-Petition
       Financing Pursuant to 11 U.S.C. ~~ 105, 361, 362, 363(b), 364(c)(1), 364(c)(3),
       364(c~)(I) and 364(e) anc~(I3) Utilize Cash Collateral Pari~suant to 11 U.S.C. ~~ 363,
       (II) Gf~anting Adequate PNotection to P~^epetition SecuJ^ed Parties Puy^suant to 11
        U.S.C. ~~ 361, 362, 363, 364 and 507(b) and (III) Scheduling Finnl Hearing
       Pursuant to I3ank~^uptcy Rules 4001(b) and (c)[Docket No. 85], the Debtors have
       access to the $100,000,000 DIP Term Loan (as defined therein).

(e)     Schedule AB,Part 4 —Investments; Non-Publicly Traded Stocic and Interests
        in Incorporated and Unincorporated Businesses, including any Interest in an
        LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
        partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
        undetermined amounts on account of the fact that the fair market value of such
        ownership is dependent on numerous variables and factors, and may differ



                                          [D]
              Case 19-11626-KG             Doc 317        Filed 09/06/19        Page 11 of 41




                 significantly fi•arn their net book value. As for question 15, equity interests in
                 subsidiaries and affiliates primarily arise fi~om stockholder or member interests.
                 For purposes of the Schedules, the Debtors ]lave listed an undetermined value fot•
                 the equity interests.

        (~       Schedule AB,Part 5 —Inventory, excluding Agricultural Assets. The Debtors
                 include in their• boo]{s and records certain inventory of which they hold but are not
                 the owners. This inclusion by the Debtors is merely for tracking purposes. Such
                 inventory has been excluded from Schedule A/B, Part 5, but leas been noted in
                 the Statements, part 13, question 27.

        (g)      Schedule AB, Part 7 —Office Furniture, Fixtures, and Equipment; and
                 Collectibles. Dollar amounts are presented net of accumulated depreciation and
                 other adjustments.

        (h)      Schedule A/B,Part 11 —All Other Assets. Dollar amounts are presented net of
                 impairments and other adjustments.

                 OtheY Contingent ~rnd U~2liquidatetl Claims oN Causes ofAction ofEveNy Nature,
                 iizcicsding Counterclaims of the Debtor and Riglzts to Setoff Claihzs. In the
                 ordinary course of theit~ businesses, the Debtors may have accrued, or n7ay
                 subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, f•efunds
                 with thee• customers and suppliers, or potential warranty claims against their
                 suppliers. Additionally, certain of the Debtors may be party to pending litigation
                 in which the Debtors have asserted, or may assert, claims as a plaintiff or
                 counter-claims and/or cross-claims as a defendant. Because such claims are
                 unknown to the Debtors and not quantifiable as of the Petition Date, they are not
                 listed on Schedule A/B, Part 11.

                InteNests in Insurance Policies or Annuities. A list of the Debtors' insurance
                policies and related information is available in the Debt~of~s' Motionfog Entry ofan
                O~^c~eN (I) At~tho~izing the Debtors to (A) Continue Insuf ance Coverage Entered
                into Prepetition and Satisfy PrepetiCion Obligations Related Thereto, (B) Renew,
                Amend, Sarpplement., Extend, oT° Purchase anc~ Finance Insu~~ance Policies, and
                (C) Continued and Renew Their Su~~ety Bond P~ograri~ and (II) Granting Related
                Relief[DociceC No. 11](the "Insurance IV~otion"), and in the rider attached to part
                11, question 73. The value of each insu~•ance policy is included in the Insurance
                Motion, and the curt•ent value of the Debtors' interest in each insurance policy is
                yet to be determined.3

        (i)      Schedule D —Creditors Who I-have Claims Secut•ed by Property. Except as
                 otherwise agreed pursuant to a stipulation, or agreed order, or general order entered


3 Oil August 7, 2019, the Debtors commenced an adversary proceeding by filing a complaint against ICBC Standard
  Bank PLC("ICBCS")seeking declaratory judgment that the Debtors' insurance proceeds for business interruption
  losses 1•esulting from the Girard Point Incident constitute Term Loan Priority Collateral as defined i❑
  the August 7, 2018 intercreditor agreement between ICBCS,the Term .Loan Agent, and certain of the Debtors.
      Case 19-11626-KG          Doc 317        Filed 09/06/19      Page 12 of 41




       by the Banla•uptcy Court that is or becomes final, the Debtors and their estates
       reserve their rights to dispute or challenge the extent, validity, p~~iority, pet~fection,
       or immul~ity from avoidance of any lien purported to be gt•anted or perfected in any
       specific asset to a creditor listed on Schedule D of any Debtor•. Moreover°, subject
       to the exception set forth above, although the Debtors may have scheduled claims
       of various c~•editor•s as secured claims, the Debtors reserve all rights to dispute or
       challenge the secured nature of any such creditot-'s claim or the characterization of
       the st~•ucture of any such transaction or any document or instt-ument (including,
       without limitation, any inter-creditor oi• intercompany agreement) related to such
       creditor's claim. In certain instances, a Debtor may be a co-obligor or guarantor
       with respect to scheduled claims of other Debtors, and no claim set forth on
       Schedule D of any Debtor is intended to acknowledge claims of creditors that are
       otherwise satisfied or discharged by other entities. Further, while the Debtors have
       included the results of Uniform Commercial Code searches, the listing of such
       results is not, nor• shall it be deemed, an admission as to the validity of any such
       lien. Conversely, the Debtors made reasonable, good faith efforts to include all
       liens on Schedule D,but may have inadvertently omitted to include an existing lien
       because of, among other things, the possibility that a lien may have been imposed
       after the Uniform. Commercial Code searches were performed or a vendor may not
       have filed the requisite pe1•fection documentation. Reference to the applicable loan
       agreements and related documents is necessary for a complete description of the
       collateral and the nature, extent, perfection and priority of any liens. Nothing in
       the Global. Notes or the Schedules and Statements shall be deemed a modification
       or interpretation of the terms of such agreements.

       In response to "Describe debtor's property that is subject to lien," and "Describe
       the lien," any description of the creditor's liens ot• their- priority herein is qualified
       in its entirety by reference to the operative documents, agreements, schedules, any
       amendments and exhibits to the preceding and any documents evidencing
       perfection of such lien. The Debtor is talcing no position on the extent or priority
       of a particular creditor's lien in this document.

       Moreover, the Debtors have not included on Schedule D parties that may believe
       their Claims are secured through setoff rights or inchoate statutory lien rights.
       Although there are multiple parties that hold a portion of the debt included in
       the Debtors' prepetition secured credit facility and other funded secured
       indebtedness, only the administrative agents have been listed for purposes of
       Schedule D. The amounts reflected outstanding under the Debtors' prepetition
       funded indebtedness reflect approximate amounts as of the Petition Date.

(j)    Schedule E/F —Creditors ~'Vho Dave Unsecured Claims.

       Part I - C~edito~s with PrioNity Unsecafred Clai`ns. .Pursuant to the Final Order
       (I) AuthoNizing the Payment ofCertain Prepetition and Postpetition Taxes and Fees
       crud(II) Gf•a~~ting Related Relief[Docket No.219](the "Taxes Order"),the Debtors
       have been granted the authority to pay, in their discretion, certain tax liabilities that
       accrued prepetition. Accordingly, any unsecured priority claims based upon


                                          12
Case 19-11626-KG         Doc 317         Filed 09/06/19     Page 13 of 41




  prepetition tax accruals that have been laid pursuant to the Taxes Order are not
  listed in Schedule E/F.

 Furthermore, pursuant to the Final O~^deN (I) Azatho~~izing the Debtors to (A)Pay
 Prepetition Wages, SalaT^ies, Other Compensation, and Reimbzrrsable Expenses
 and (I3) Co~tintce Employee Benefits Pi~og~~a»zs as7d (II) G7^crnting Related Relief
 [Docket No. 221](the "Wades Order"), the Debtot•s received authot•ity to pay
 ce~•tain p1•epetition obligations, including to pay employee wages and other
 employee benefits, in the ordinary course of business. The Debtors believe that all
 such claims have been, or• will be, satisfied in the ordinary course during their
 chapter 11 cases pursuant to the authority granted in the Wages Order. The Debtors
 believe that any non-insider employee claims foz• prepetition amounts related to
 ongoing payroll and benefits, whether allowable as a priority or nonpriority claim,
 have been satisfied. Such satisfied amounts are not listed in Schedule E/F.
 Schedule E/F does not include entries related to Workers Compensation Claims,
 the disclosut-e of which may be a violation of HIPAA laws. These creditors have
 been included in the creditor matrix and will receive proofs of claim forms to be
 filed if they believe they have a Claim against a Debtor

 PaYt 2 -Creditors with NonpNiority UnsecuNed Claims. The liabilities identified
 in Schedule E/F, Part 2, are derived from the Debtors' books and records and does
 not reflect any admission or conclusion of the Debtors regarding the allowance,
 classification, characterization, validity, or priority of such claims. The Debtors
 take no position in these Schedules and Statements as to whether such claims would
 be allowed as a Claim, an Interest, or not allowed at all. The Debto~•s and all parties
 in interest reserve all rights with respect to such claims.

  The Debtors made a reasonable attempt to set forth their• unsecured obligations,
  although the actual amount of claims against the Debtors may vary from those
  liabilities represented on Schedule E/F,Part 2. The listed liabilities may not reflect
  the correct amount of any unsecured creditor's allowed claims or the correct
  amount of all unsecured claims.

  The Debtors generally allocate individual liabilities to particular• Debtors.
  However, in certain cases, it would be atime-consuming and inefficient use of
  estate resources, or impracticable, to assign a given liability to a particular Debtor.
  To the extent the debt could not be attributed to a specific Debtor, the liability has
  been listed on Schedule E/F, Part 2, ofPhiladelphia Energy Solutions Refining and
  Marketing LLC ("PESRM").

 Schedule E/F, Part 2, contains information regarding certain compensation-related
 claims of insiders of the Debtors. In scheduling such claims, the Debtors make no
 representation or assertion as to the validity ofsuch claims, and the Debtors 1•eserve
 all tights, claims, and defenses in connection therewith.

 Schedule E/F, Part 2, contains information regarding threatened or pending
 litigation involving the Debtors. Tl~e amounts for these potential claims are listed



                                    l3
      Case 19-11626-KG         Doc 317        Filed 09/06/19     Page 14 of 41




        as "undetermined" and are marked as contingent, unliquidated, and disputed in the
        Schedules and Statements.

       Schedule E/T, Part 2, reflects certain prepetition amounts owing to counteiparties
       to executory contracts and unexpired leases. Such pl•epetition amounts, however,
       tnay be paid in connection with the assumption or assumption and assignment of
       an executory contract or unexpired lease. In addition, Schedule E/P, Part 2, does
       not include claims that may arise in connection with the rejection of any executory
       contracts and unexpired leases, if any, that may be or have been rejected.

       In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
       incurred on various dates or• on a date or dates that are unknown to the DeUtors or
       are subject to dispute. Where the determination ofthe date on which a claim arose,
       accrued, or was incurred would be unduly burdensome and costly to the Debtors'
       estates, the Debtors have not listed a specific date or dates for such claim.

       As of the time of filing of the Schedules and Statements, the Debtors had not
       received all invoices for• payables, expenses, and other liabilities that may have
       accrued prior to the Petition Date. Accordingly, the information contained in
       Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
       undertake no obligations, to amend Schedules D and E/F if and as they receive such
       invoices.

       Pursuant to the Final ONder (I) AuthoNizing the DebCors to Pay Certain Prepetition
       Claims of Critical Vendors and (II) GNanting Related Relief [Docket No. 222]
       (the "Critical Vendor Order"), the Bankruptcy Court granted the Debtoys authority
       to pay or honor• certain prepetition obligations for Critical Vendors (as defined
       therein.). The Debtors have not listed on Schedule E/F any critical vendor
       obligations which the Debtors believe they have satisfied in the ordinary course
       during their chapter 11 cases pursuant to the authority granted in the Cf~itical Vendor
       Order.

(k)    Schedule G —Executory Contracts and Unexpired Leases. While reasonable
       efforts have been made to ensure the accuracy of Schedule G,inadvertent errors or
       omissions inay have occurred.

       The Debtors hereby expressly reserve the .right to assert that any instrument listed
       on Schedule G is an executory contract or unexpired lease within the meaning of
       section 365 of the Bankruptcy Code. In addition, the Debtors reserve all of their
       rights, claims, and causes of action with respect to claims associated with any
       contracts and agreements listed on Schedule AB,including their right to dispute or
       challenge the characterization or the structure of any transaction, document, or
       instrument (including any intercompany agreement) related to a creditor's claim.

       Additionally, in certain instances, executory contt•acts and unexpired leases may be
       omitted due to their confidential nature, but can be made available to the U.S.
       Trustee on a confidential basis. The Debtors may have entered into various other



                                         14
Case 19-11626-KG         Doc 317       Filed 09/06/19     Page 15 of 41




 types of agreements in the ordinary course of their business, such as supplemental
 agreements and letter agreements, which documents may not be set forth in
 Schedule G. Additionally, relationships between the Debtors and certain
 counterparties are often governed by a master services agreement, under• such
 counterparties also place work and purchase orders, which may be considered
 executory contracts. Disclosure of these purchase and work orders, however, is
 impracticable and unduly burdensome. Accordingly, to the extent the Debtors have
 deteiinined to disclose non-confidential master services agree~r~ents in Schedule G,
 purchase and work orders placed thereunder have been omitted.

 The contracts, agreements, and leases listed on Schedule G may have expired or
 may have been modified, amended, or supplemented from time to time by various
 amendments, 1•estatements, waivers, estoppel certificates, letters, memoranda, and
 other documents, instruments, and agreements that may not be listed therein despite
 the Debtors' use of reasonable efforts to identify such documents. Further, unless
 otherwise specified on Schedule G, it is the Debtors' intent that each executory
 contract or unexpired lease listed thereon shall include all exhibits, schedules,
 riders, modifications, declarations, amendments, supplements, attachments,
 restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract
 or unexpired lease, without respect to whether such agreement,instrument, or other
 document is listed thereon.

 Listing a contract or• agreement on Schedule G does not constitute an admission
 that such contract or agreement is an executory contract or unexpired lease or that
 such contract or agreement was in effect on the Petition Date or• is valid or
 enforceable. The Debtors hereby reserve all of their rights to dispute the validity,
 status, effectiveness, or enforceability of any contl•acts, agreements, of• leases set
 forth in Schedule G and to amend or supplement such Schedule as necessary.
 Certain of the leases and contracts listed on Schedule G may contain renewal
 options, guarantees of payment, indemnifications, options to purchase, tights of
 ~1•st ~•efusal and other miscellaneous rights. Such rights, powers, duties and
 obligations are not set forth separately on Schedule G.

 In some cases, the same supplier or provider may appear multiple times in Schedule
 G. Multiple listings, if any, reflect distinct agreements between the applicable
 Debtor and such supplier or provide7~.

 Omission of a contract o~~ agreement from Schedule G does not constitute an
 admission that such omitted contract or agj•eement is not an executory contract or
 unexpired lease. The Debtors' rights under• the Bankruptcy Code with respect to
 any such omitted contracts or agreements are not impaired by the omission.

 Insurance policies are not listed on Schedule G. Refer to the Debtor°s' MotionfoN
 Entry ofan Oi^deg^ (I) Authorizing the Debtors to (A) Continue Inszri~ance CoveNage
 Entered into PNepetition and Satisfy PNepetition Obligations Related Thereto,
 (B) Renew, Amend, Supplement, Extend, oi° Purchase and Finance InsuNance



                                  15
           Case 19-11626-KG         Doc 317       Filed 09/06/19       Page 16 of 41




             Policies, and (C) Continued af~d Res~ely Their^ SzrT^ety Bond P~°ogi^any and (II)
             Gl^anting Related Relief [Docket No, 11] for a list of the Debtors' insurance
             policies.

     (1)     Schedule H — Co-Debtors. Por pwposes of Schedule H, counterparties that are
             subject to a guaranty are listed as Co-Debtors on Schedule H. The Debtors have
             not listed any litigation-related Co-Debtol•s on Schedule H. Instead, all such listings
             can be found on the Debtof•s' Schedule E/F.

6.   Specific Statements Disclosures.

     (a)     Statements, Part 2, Question 1. The Debtors' gross revenues from business aj~e
             presented fi~oin the beginning of the fiscal year through July 31, 2019.

     (b)     Statements, Part 2, Question 2. The Debtors' non-business revenues are
             presented from the beginning ofthe fiscal year through July 31, 2019.

     (c)     Statements, Part 2, Question 3 and 4 —Payments to Certain Creditors. Prior
             to the Petition Date, the Debtors maintained a centralized cash management system
             through which PESRM and certain of its Debtor affiliates made certain payments
             on behalf of other entities. Consequently, all payments to creditors and insiders
             listed in response to Questions 3 and 4 on each of the Debtor's' Statements reflect
             payments made by PESRM or one of its Debtor affiliates from operating bank
             accounts (the "Operating Accounts"), on behalf of the corresponding debtor,
             pursuant to the Debtors' cash management system described in the Cash
             Management Motion. I'or the salve of completeness and out of an abundance of
             caution,the Debtors have listed transfers valued at less than $6,825 in their response
             to Question 3. In addition, payments listed in Statements, Part 2, Question 4 are
             net payments as ofactual invoices and include credits and inter-company liabilities.

     (d)     Statements,Part 2, Question 6 —Setoffs. For a discussion of setoffs and nettings
             incurred by the Debtors, refer to paragraph 4(s) of these Global Notes.

     (e)     Statements, Part 6, Question ll — Payments Related to Bankruptcy.
             The attachment to Question ll reflects payments to ~t-ofessionals made from
             the Debtors' Main Concentration Account, which is owned by P~SRM, on behalf
             of the eight Debtors on a consolidated basis. The Debtors believe that it would be
             an inefficient use of the assets of the Debtors' estates for the Debtors to allocate
             these payments on aDebtor-by-Debtor basis. The response to Question 11 in each
             ofthe Debtors' Statements thus refers to the attachment to Question 11 ofPESRM's
             Statement.

     (fl    Statements, Part 11, Question 21 —Property Held for Another. Tl~e Debtors
            are obligated under various agreements to remit certain funds held fbr third parties
            to those parties, and have received authorization to do so under the Final Order (I)
            Autho~^izing the Debtors to Pay Certain PNepetitiofa Clcrii~~s ofCritical Vendors and
            (II) GNanting Related Relief[Docket No. 222]. To the extent that any of the funds
            described above are held or paid for• the benefit of third parties, such funds do not
      Case 19-11626-KG         Doc 317        Filed 09/06/19     Page 17 of 41




        constitute property of the Debtors' estates, and the Debtors therefore have not
        included such amounts in their responses to Statement Question 21.

(g)     Statements, Part 12, Questions 22-24 — Details About Envi1•onmental
        Information. The Debtors have operated over a substantial period oftime and, as
        a result, may no longer possess the relevant records, or the records may no longer
        be complete oi• reasonably accessible. In addition, certain statutory document
        retention periods may have lapsed. Fut•thermore, cet•tain individuals wl~o once
        possessed responsive information may no longer be employed by the Debtors. As a
        result, it tnay not be reasonably possible to identify and supply the requested
        information for every "notice" responsive to Statements or every "proceeding"
        responsive to Statements. Nonetheless, the Debto~•s have devoted substantial
        internal and external resources to identify and provide the requested information
        for as many responsive notices as reasonably possible. The Debtors reserve the
        right to supplement or amend them• response in the futm~e if additional information
        becomes available.

(h)     Statements,Part 13, Question 26 —Books,Records, and Financial Statements.
        The Debtors provide certain parties, such as banks, auditors, potential investors,
        vendors, and fnancial advisors, with financial statements. The .Debtors do not
        maintain complete lists or other records tracking sucl~ disclosures. Therefore,
        the Debtors have not provided lists of these parties in their Responses to Statement
        Question 26.

(i)    Statements,Part 13, Question ZS —Current Partners, Officers, Directors, and
       Shareholders. The Debtors incorporate by reference the (I) List ofEquity Secuf~ity
       Holders and (II) CoN~oNate OwneNship Staten2ent attached to each Debtol•'s
       Voluntary Petition. See, e.g., Volzsntary Petition for Non-Indivi~'uals Filing for
       Banks^uptcy in Case No. 19-11626(KG)[Docket No. 1].

(j)    Statements, Part 13, Question 30 —Payments, Distributions, or Withdrawals
       Credited or Given to Insiders. Distributions by the Debtors to their directors and
       officers are listed on theattachment to Questions 3 and 4. Cef•tain directors and
       executive officers ofPAS Energy Inc. are also executive officers of certain Debtor
       subsidiaries. To the extent payments to such individuals are not listed in the
       response to Questions 3 and 4 on the Statements for such Debtor subsidiaries, they
       did not receive payment for their services as directors or executive officers ofthese
       entities. Certain of the Debtors' directors and executive officers received
       distributions net of tax withholdings in the year preceding the Petition Date. The
       amounts listed under Questions 3 and 4 reflect the gross amounts paid to such
       directors and executive office7•s, rather• than the net amounts after deducting for tax
       withholdings.



                          *      *       ~        ~      :~




                                         17
                           Case 19-11626-KG                        Doc 317             Filed 09/06/19           Page 18 of 41



               •       1      ♦   I'




Debtor name PES Holdings, LLC
United States Bankruptcy Court for the:                                District of Delaware

Case number (If known):    1.9-11626



                                                                                                                                    ❑ Check if this is an
                                                                                                                                      amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                            04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).



                   Incoiv+e



 1. Gross revenue from business

     X~, None

            idertlifp the beginning and ending dates of tine debtor's fiiscal year, which     Sources of revenue                  Grass revenue
            may be a calendar year                                                            Check a!i that apply                (before deductions and
                                                                                                                                  exc7uvans}

          From the beginning of the                                                           ❑ Operating a business
          fiscal year to filing date:       From                      to     Filing date      ❑ Other
                                                   MMlDD1YYYY

          For prior year:                   From                      to                      ❑ Operating a business
                                                   MM/DD/YYYY                  MM/DD/YYYY
                                                                                              ❑ Other

          For the year before that:         From                      to                      0 Operating a business
                                                   MM/DD/YYYY                  MM/DD/YYYY
                                                                                              ❑ Other




 z. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    0 None

                                                                                              Description of sources of revenue   Grass revenue from eaeh
                                                                                                                                  source
                                                                                                                                  (before deductions any
                                                                                                                                  exclusions)

           From the beginning of the
           fiscal year to filing date: From                           to      Filing date
                                                    MM/DD/YYYY


           For prior year:                  From                      to
                                                    MM/DD/YYYY                 MM/DD/YYYY




           For the year before that:        From                      to
                                                    MM/DD/YYYY                 MM/DD/YYYY




 Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 1
                                  Case 19-11626-KG                    Doc 317          Filed 09/06/19            Page 19 of 41



Debtor                 PES Holdings, LLC                                                           Case number p~x~owm 19-11626
                       Name



                   List Certain Transfers Made Before Filing for Bankruptcy


      s. Certain payments or transfers to creditors within 90 days before filing this case
        List payments ortransfers—including expense reimbursements—#o any creditor, other than regular employee compensation, within 90
        days before filing this case unless the aggregate value of ali property transferred to that creditor is Jess than$6,825. (This amount may be
        adjusted on 4/01 /22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

        0 None

                Creditor's name and address                           Dates       Totat amount ar value        Reasons for payment or transfer               j
                                                                                                               Chxk a}I that app'ry
         3.1                                                                                                                                                 €
                                                                                  $                            ❑    Secured debt
                Creditor's name                                                                                ❑    Unsecured loan repayments

                Street                                                                                         ❑    Suppliers or vendors
                                                                                                               ❑    Services                                 j

                                                                                                              0     Other
                City                           State     2IP Code~~
t
         32.
                                                                                   $                           ❑    Secured debt
                Creditor's name                                                                                ❑    Unsecured loan repayments                j~

',              street                                                                                         ❑    Suppliers or vendors                     i

                                  ---._____—.              --.._—                                             0     Services                                 ~

',              City -----                 -- State---   ZIP Code     —~---                                    ❑    Other'


   a. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
      List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
      guaranteed or cosigned by an insider unless the aggregate value of ail property transferred to or for the benefit of the insider is less than
4     $6,825. 'This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
',    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
      general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
      the debtor. 11 U.S.C. § 101(31).

         ❑ None                                                                                                                                              ~

                insider's name and address                            Dates       Tatal amount w value        Reasons for paymenF or transfer                j
I        4.1.
                See Attached Rider                                               ~
                Insider's name

'.              Street



                City         ~~                State     ZIP Code
                                                                                                                                                             i
                Relationship to debtor                                                                                                                       ?



         4.2.
                                                                                                                                                             s
                Insider's name                                                                                                                               £

                Street



                City                           State     ZIP Code                                                                                            ~

f
                Relationship to debtor                                                                                                                       i

`s,


 Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 2
                                   Case 19-11626-KG                      Doc 317            Filed 09/06/19                    Page 20 of 41



    Debior              PES Holdings, LLC                                                                      Case number ~iixn~wn~_19-11626
                        Name




     5. Repossessions,foreclosures, and returns
        List ail property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
        sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
        ~ None
                Creditor's name and address                             Description of the property                                     Date               Value of property
         5.1.


                Creditor's name


                Street




                City                          State        ZIP Code

         5.2.


                Creditor's name


                Street

F

                City                          State        ZIP Code


     6. SEtOffS

         List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
         the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.
s
        0 None
                 Creditor's name and address                               Description of the action creditor took                      Data action was       Amount
                                                                                                                                        taken



                 Creditor's name
F
                 Street


                                                                         Last 4 digits of account number: XXXX— _ _ _ _
                 Cily                          State        ZIP Code
4

                       Legal Actions or Assignments

r z. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the Iegal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.
E
        ~ None
                 C2se tine                                     Nature of case                          Court or agency's name and address                   Status of case

        ~~                                                                                                                                                  ❑Pending
i                                                                                                     Name
                                                                                                                                                            ❑ On appeal
                 Case number                                                                          Street           ~~ u                                 ❑Concluded


                                                                                                      City                    State    ~        ZIP Code

3
Y                Case title                                                                             Court ar agency's name and address
                                                                                                                                                            ❑ Pending
        72.
                                                                                                                                                            ❑ On appeal
4                                                                                                     Name
                                                                                                                                                            ❑Concluded
                 Case number
                                                                                                      Street



                 ~~                                                                                   City                            State     ZIP Code
E

Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
                                  Case 19-11626-KG                   Doc 317             Filed 09/06/19                  Page 21 of 41



Debtor              PES Holdings, LLC                                                                    Case numberp~enow~,~19-11626
                    Name




    8 Assignments and receivership                                                                                                                                     j
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
       hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.                                                         €
       0 None                                                                                                                                                          I
              Custodian's name and address                           Rescription of the property                          Vale


                           name
                                                                     Case title                                           Court name and address
              Street

                                                                                                                        Name
                                                                     Case numder
                                             State       ZIP Code


                                                                     Date of order Qr assignment
                                                                                                                        City



                   Certain Gifts and Charitable Contributions

    9. List all gifts or charitable contributions the debtor gave to a recipient within Z years betore tiifng this case unless the aggregate value
       of the gifts to that recipient is less than $1,000
       0 None
              Recipients name and address                            Description of the gifts or contributions                     Dates given       Value


       9~ 1 ~ Recipients name




3
            C1ry                           State        ZIP Code

x             Recipients ceiat"ronship to ctek~tor




E                                                                                                                                                  $
~      9~2~ RecipienPs name
i
3
            Sheaf



            City                           State        ZIP Code

              Recipient's relatioi~shtp to debtor



                   Certain Losses

    ~o. Ail losses from fire, theft, or other casualty within 9 year before filing this case.
      0 None
             Description of the property lost and how the loss       Amount of payments received for the lass                      Date of loss    Value of paoperty
             occurred                                                tE you have recese~ad payments to cover fire loss, for                        lost
                                                                     example, from insurance, government wm~nsation, or
                                                                     tort Iia6ildy, tis! the total rec~ivzd.
                                                                     List unpa'sd claims on Official Form 10nA/B (Schadu?e Fi/8:
                                                                     Ac~ets —Real and Personal Pro{>ertyJ.




Official Form 207                                  Statement of Financial Affairs for Non-l~dividuals Filing for Bankruptcy                             page 4
                               Case 19-11626-KG                    Doc 317            Filed 09/06/19                  Page 22 of 41



 Debtor              PES Holdings, LLC                                                                 Case number oixnow~~~ 19-11626




                 Certain Payments or Transfers

     11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
        the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
        seeking bankruptcy relief, or filing a bankruptcy case.

       0 None
              Who was paid or wfio received the transfer?          If not money, describe any property transferred               Dates             Total amount or
                                                                                                                                                   value


      11.1.
              Address




              City                          State      ZIP Cotle


              Emaii or cvebsite address



              Wha made the payment, if not debtor?




              1~Vha tuns gaid or taha received the transfer?       IP not money, describe any property transferred               Dates             Total amount or
                                                                                                                                                   value


      11.2.

              Andress

              Street

t

              City                          State      ZIP Code

              EmaiE or website address



              Who made fhe payment, ii not debtor?




     12. Self-seined trusts of which the debtor is a beneficiary
',      List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
        aself-settled trust or similar device.
',      Do not include transfers already listed on this statement.

       0 None

              kame of frost or device                              Describa any property transferred                             Dates transfers   Totiat amount or
                                                                                                                                 l~rere made       value




              Trustee

i




 Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
                                Case 19-11626-KG                               Doc 317          Filed 09/06/19              Page 23 of 41



    Debtor            PES Holdings, LLC                                                                     Case number ~irenowrp 19-11626
                      Name




2
     ~3. Transfers not already listed on this statement
         List any transfers of money or other property--by sale, frade, or any other means—made by the debtor or a person acting on behalf of the debtor
         within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
         Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

        0 None
                                                                                                                                                                           i
               Who received transfer?                                      L3escription of proRerry transferred or payments received   Dates transfer    Total amount or
                                                                           or debts paid in exchange                                   Lmas made         value

i

       13.1.


               Address


#              Slreet
i

i
               City                             Siaie       21P Code
3
1
?              Relationship to detitar




               Who recerved trartsfee?


2      13.2.
a
i
               Address
t
i
(              Street



3
~              City                            State        ZIP Code


3              Relationship fo debtor
1




                  Previous Locations

     1a. Previous addresses
         List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

        0 does not apply
               Address                                                                                                      CJates aE occupancy


       ~a.i.                                                                                                               From                         To


t
               City                                                    Stale         21P Code

       X4,2,                                                                                                               From        __               To
               Street



1
~              City                                                    State         ZIP Code
                                       "-_.__._ ---
                                ~ 4M1'
Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 6
                                      Case 19-11626-KG                                    Doc 317             Filed 09/06/19                  Page 24 of 41



debtor            PES Holdings, LLC                                                                                          Case number prk~,c~~,n> 19-11626
                  Name

             ..._~...__...._.-.~..._._.,.__..__..,._~__.__,._,r__.._.._.~_..,,..
                 Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
     — diagnosing or treating injury, deformity, or disease, or
     — providing any surgical, psychiatric, drug treatment, or obstetric care?

    0 No. Go to Part 9.
    ❑ Yes. Fill in the information below.
           Facility name and address                                                   Nature of tfie business operation, including type of services ifie           If debtor provides mQais
                                                                                       debtor provides                                                              and housing, number of
                                                                                                                                                                    patients in debtor's carp

   15.1.
           Facility name


           Street                                                                      Location where patient records are maintained (f different from faa!ity      How are records kept?
                                                                                       address). If electronic, identify any service prouder.
             J                                       ~                                                                                                              Check all fiat apply:

           cry                                   State                   ZIP Code                                                                                  0 Electronically
                                                                                                                                                                   ❑ Paper

           FacGity name and address                                                    Nature of the business operation, including type of services the             if debtor provides meats    ',
                                                                                       debtor provides                                                              and housing, namber of
                                                                                                                                                                    patients in debtor's care

   15.2.                                                                                                                                                                                        i
           Facility name                                                                                                                                                                        j
                                                                                                                                                                                                E
                                                                                                                                                                                                i
                                                                                       Lacakion where patient records are maintained (if aifferent from f2ciiiry    Have are reeords kept?
           Street
                                                                                       addrEss). If ele-clronic, identify any service provider.                                                 t
                                                                                                                                                                    Cherk all that apply.•

           Ciry                                  State                   ZIP Code                                                                                   ❑ Electronically            E
                                                                                                                                                                    ❑ Paper                     j

                  Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

    0 No.
    ❑ Yes. State the nature of the information collected and retained.
           Does the debtor have a privacy policy about that information?
                  ❑ No
                  ❑ Yes
 17.Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
    pension or profit-sharing plan made available by the debtor as an employee benefit?

     ~ No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?
                  ❑ No. Go to Part 10.
                  ❑ Yes. Fil! in below:
                      Name of plan                                                                                                       Employer icientiBcaGoti +iwnber of the plan

                                                                                                                                         EIN:            -

                       Has the plan been terminated?
                       ❑ No
                         Yes


Official Form 207                                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
                                   Case 19-11626-KG                        Doc 317              Filed 09/06/19             Page 25 of 41



    Debtor            PES Holdings, LLC                                                                     Case number ~nk~o~~~» 19-11626
                      Name


    '~~               Certain Financial Accounfs, Safe Deposit Boxes, and SEorage Units

     18. Closed financial accounts                                                                                                                                                  I
         Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
         moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
         brokerage houses, cooperatives, associations, and other financial institutions.

3       0 None
               Financial institution name a+id address                fast4 digits of account         Type of account            Date accounf was        Iasi balance
                                                                      number                                                     oiosed, sotcl, moved,   before closing or
                                                                                                                                 or transferred          transfer
                                                                                                                                                                               i

'      ~8~~-                                                          XXXX—                           ❑Checking                                           $
€              Name                                                           — —.—                                                                                            ~
                                                                                                      Q Savings
'              Street                                                                                 ❑Money market
i
                                                                                                      ❑ Brokerage
               City                       State           ZIP Code                                    ❑ Ofhef


~      18,2.                                                          XXXX—_ _                        ❑Checking
               Name
                                                                                                      ❑ Savings
               Street                                                                                 ❑Money market
                                                                                                      ❑ Brokerage
               City                       State           ZIP Code                                    ❑ OthOf

     1s. Safe deposit boxes
~        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
t
i       ~ None

~                DepasiFory institution name and address              Names of anyone 4vitli access to it         Description of ifie contents                IIoes debtor
j                                                                                                                                                             siitl have it7

                                                                                                                                                              a No
~              Name                                                                                                                                           ❑ Y0S            '.

               Street                                                                   _                                                                                      '.
S
                                                                      Address
~              City                       Stete           ZIP Cotle
i

~ 2o.Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
     which the debtor does business.
                                                                                                                                                                               f
       0 None                                                                                                                                                                  ~

                 Facility name and address                            Names of anya~ie with access fo it        Description of the contents                   fines debtor
                                                                                                                                                              stilt heve it?   f
#                                                                                                                                                              ❑ No            ~
                                                                                                                                                               ❑Yes
9              Name
1                                                                                                                                                                              y
               Street

E                                                                      Addresa
               City                       State          ZIP Code

E
i
r__ ..._. __._._          _'—'._.._.____. __.._.._.__ ..... .,_._..                                                                                                            ~


Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 8
                                    Case 19-11626-KG                          Doc 317               Filed 09/06/19              Page 26 of 41



         Debtor           PES Holdings LLC                                                                       Case number ~aanow~p 19-11626
                          Name



                          Property the Debtor Holds or Controls That the Debtor Does Not Own

     F 2~. Property held for another
           List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
           trust. Do not list leased or rented property.

             ~ None

                   Owner's name and address                              Location of the property                    Description of the property            Va(ue


                   Name

                   Street



                   Ciry                  State       ZIP Code




                          Details About Environmental Information

          For the purpose of Part 12, the following definitions apply:
          €a Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
             regardless of the medium affected (air, land, water, or any other medium).
             Srte means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
             formerly owned, operated, or utilized.
          ~ Hazardous matenai means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
            or a similarly harmful substance.

          Report all notices, releases, and proceedings known, regardless of when they occurred.


     ~ 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental lawf? include settlements and orders.
     a
 ~           0 No
             ❑ Yes. Provide details below.
                   Case !ills                                   Caurt or agency name and address                     Nature of the case                 Status of case

                                                                                                                                                       0 Pending
                   Case number                                  Name                                                                                    ❑ On appeal
                                                                                                                                                        ❑Concluded
     F                                                          Street

i

                                                                City                     State        ZIP Code
z


f 23. Has any governmental unit otherwise notified the debtor that the debtor may be (iabie or potentially liable under or in violation of an
      environmental law?

             D No
             ❑ Yes. Provide details below.
                  Site name and address                         Governmental unit Herne antE address                Environmental lava, if known      Date of notice
E


                   Name                                         Name

                  Street                                        Street



',                City                   State    ZIP Code      City                     State        ZIP Code




 Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
                                    Case 19-11626-KG                  Doc 317            Filed 09/06/19                 Page 27 of 41




       Debtor            PES Holdings, LLC                                                               Case numberp~xnow„~ 19-11626
                         Name



        24. Has the debtor notified any governmental unit of any release of hazardous material?
            O No
            ❑ Yes. Provide details below.

                  Site name and address                      Governmental unit name and address              Environmental law, if known                   Date of notice


                  Name                                       Name

                  Street



                                                 ZIP Code    Ciry                State        ZIP Code




                           Details About the Debtor's Business or Connections to Any Business


        25.Other businesses in which the debtor has or has had an interest
           List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
           Include this information even if already listed in the Schedules.

            ❑ None


                  Business name and address                  Oeseri6e the nature of the business ,                    EmpEoyer Identification ncrmber
                                                                                                                      D3 not incl~dA So~,.ial Security numt~er or ITiN.

          z5.~.   See Attached Rider                                                                                  ~~N — —            — — — — — --
                                                                                                                      dates business existed

 '.               Street
                                                                                                                      From                  To

 ~',              City                   State   ZIP Code



                  Business name and address                  Rescribe the nature of the business                      Employer Identification number
          25.2.                                                                                                       Do no# include Socia! Sewrit~f number or ITItJ.

                                                                                                                      EIN:
                  Name                                                                                                a2les LTusilleSS @Xi51@d

                  Street
                                                                                                                      From                  70

                  City                   State   21P Code



                  Business »ame and address                  Describe the nature of the business                      Employer Identification number
@d                                                                                                                    Do not include Socia! Security number cr ITtN.

          25.3.                                                                                                       EIN:--~------
                  Name
                                                                                                                      Oates business existed
                  Street

i                                                                                                                     From                  To
                  City                   State   ZIP Cotle




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 10
                                Case 19-11626-KG                 Doc 317           Filed 09/06/19                Page 28 of 41




Debtor            PES Holdings, LLC                                                             Case number ~nkno~vrz> 19-11626




 26. Books, records, and financial statements
     zsa. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

            ❑ None
              Name and address                                                                                Dates of service


              See Attached Rider                                                                              From                To
   26a.~.




              P1ame anQ address                                                                               Dates of service

                                                                                                              From                To
   26a.2.




              Ci(y                                               State               ZIP Code


     zsc. List ail firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
          statement within 2 years before filing this case.
            ❑ None

                     Name and address                                                                         pates afi service

                                                                                                              From 07/18/2012     To PRESENT
         zsb.~.      KPMG LLP
                     1601 MARKET ST.
                     PHILADELPHIA, PA 19103




                     Name and address                                                                         Dates of service

                                                                                                              From                To
         26b2.
                     Name

                     Street



                     City                                            State               ZIP Code


     26c. List ali firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
            ❑ None
                                                                                                              If any books of account and records are
                     Name and address
                                                                                                              unavai~abte, explain twhy


         2sc.~.      See Attached Rider




                                                                             ___

Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
                                Case 19-11626-KG                   Doc 317         Filed 09/06/19                  Page 29 of 41




Debtor               PES Holdings, LLC                                                             Case number ~irxno~,~~» 19-11626
                     Name




                                                                                                                 If any books of accounF and records are
                       Name and address
                                                                                                                 unavailable, explain wfiy


           26c.2.




                       City                                              State



     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.
                                                                                                                                                                    3
              ❑ None

                       Name and address
                                                                                                                                                                    t

           2sd.t       See Attached Rider                                                                                                                           ~




                       t~lame and address


           26d.2.
                       Name




                       City                                             State                 ZiP Code



 27. Inventories
     Have any inventories of the debtor's property been taken within 2 years before filing this case?
    D No
    0 Yes. Give the details about the two most recent inventories.


              !tame of the person tvho supervised the taking of the inventory                      Date of        The dollar amount and basis (cost, market, or
                                                                                                   inventory      other Basis} of each inventory




              Name and address of the person who has possession of inve~rtary records


   27.1.
              Name

              Street



              City                                   -                  State      ZIP Code




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 12
                                      Case 19-11626-KG                   Doc 317          Filed 09/06/19                 Page 30 of 41




          Debtor            PES Holdings, LLC                                                           Case number raxnow~,i 19-11626




                     Name of the person tvho supervised the taking of the inventory                    Date of           The dollar amount and basis {cast, market, or
                                                                                                       inventory         othEr basis) of each inventory



                     Name and address of the person who has possession of i»vantary records


             27.2.




     ',              City                                                     Slate        ZIP Code


           2s. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,or other
               people in control of the debtor at the time of the filing of this case.

                     Name                                 Address                                              Position and nature of any            54, tit interest, if any
                                                                                                               interest
                     See Attached Rider




           zs. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general parkners, members in control
               of the debtor, or shareholders in control of the debtor who no longer hold these positions?
                   No
              0 Yes. Identify below.

',                   Name                                 Address                                              Position and nature of          Period during which
                                                                                                               any interest                    position or interest was
                                                                                                                                               held
                     See Attached Rider                                                                                                       Ffom           70

                                                                                                                                              From           To

                                                                                                                                              From           To
f

~a                                                                                                                                            From           To

           3o. Payments, distributions, or withdrawals credited or given to insiders
              Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
              bonuses, loans, credits on loans, stock redemptions, and options exercised?
              ❑ No
              ~ Yes. identify below.

                     P9sme and address of reeipient                                           Amounf of money or                  Dates               Reason far
                                                                                              description and value of                                providing the value
                                                                                              propeRy

            30.x.    See response to SOFA 4.
                     Name

                     Street




                     Relationship to debtor



O~cial Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 13
                            Case 19-11626-KG                            Doc 317      Filed 09/06/19                  Page 31 of 41



Debtor          PES Holdings, LLC                                                                Case number ~aa~o~v,~~ ~ 9-11626
                Name



            Name and address of recipient

    30.2
            Name




            Relationship to debtoe




 3i. Wifhi~s S yzars uefore firing ~h~s case, has the ue~tcr been a menbe~ :,f any ~ans~fidated grain fcr:ax purposes?
     ❑ No
      X❑ Yes. Identify below.
            ?lame of the parent corporation                                                            Emp3oyer Identification numtrar o€the parent
                                                                                                       corporation
            See Attached Rider                                                                         EIN:



 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     B No
     ❑ Yes. Identify below.

            Name of the penskon fund                                                                   Employerldentification number of tihe pension fund
                                                                                                       EIN:



                   Signature and Declaration



           WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
           fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
           18 U.S.C. §§ 152, 1341, 1519, and 3571.
            have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
           information is true and correct.
            declare under penalty of perjury that the foregoing is true and correct.


           Executed on      09/06/2019
                             MM !DD / YYYY



            /s/ Rachel Celiberti                                                     Printed name Rachel Celiberti
           Signature of individual signing on behalf of the debtor

           Position or relationship to debtor Chief Financial Officer




      Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
      ❑ No
      XD Yes



Official Form 207                               Statement of Financial Affairs for Non-individuals Filing for Bankruptcy                          page 14
                       Case 19-11626-KG                   Doc 317             Filed 09/06/19           Page 32 of 41




Debtor Name:         PES Holdings, LLC                                                                   Case Number:            19-11626

                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

          Part 2, Question 4: Payments or other transfers of property made within 1 year before filing this case that benefited any insider




insider's name and address         Relationship #o debtor           total amount or value     Dates                        Reasons for payment or
                                                                                                                           Transfer

See Attached Rider




                                                                Page 1 of 1
                          Case 19-11626-KG                                 Doc 317              Filed 09/06/19                     Page 33 of 41



Debtor Name: PES Holdings. LLC                                                                                                                              Case Number: 19-11626
                                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

                    Part 2, Question 4: Payments or other transfers of property made within 1 year before filing this case that benefited any insider




                                                                                                                      Beginning                              Net Monthly Activity
         Debtor                                     Trading Partner                                 Month              Balanee          Ending Balance      Receivahte /{Payable)
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        July-18                                      -$1,875,589.00      $       (1,875,589.00)
PES Holdings, lLC        Philadelphia Energy Solutions Refining and     Marketing LLC        August-18                 -$1,875,589.00     -$1,875,589.00      $                 -
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        September-18              -$1,875,589.00      -$7,745.899.53     $       (5,870,310.53)
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        October-18                -$7,745,899.53     -$7,745,899.53      $                 -
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        November-18               -$7,745,899.53     -$7,745,899.53      $                 -
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        December-18               -$7,745,899.53    -$13,608,019.04      $       (5,862,119.51)
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        January-19              -$13,608,019.04     -$13,608,019.04      $                 -
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        February-18             -$13.608,019.04      $43,995,114.00      $       57,603,133.04
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        March-18                 $43,995,114.00     -$20,294,072.67      $      X64,289,186.67)
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        April-19                -$20,294,072.67     -$20,437,220.15      $         (143,147.48)
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        May-19                  -$20.437,220.15     -$20,437,220.15      $                 -
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        June-19                 -$20,437,220.15     -$21,687,220.15      $       (1,250,000.00)
PES Holdings, LLC        Philadelphia Energy Solutions Refining and     Marketing LLC        July-19                 -$21,687,220.15     -$21,687,220.05      $                0.10
PES Holdings, LLC        North Yard   Logistics, L.P.                                        July-18                                          - -$999.90     $              (999.90)
PES Holdings, LLC        Nor[h Yard   Logistics, L.P.                                        August-18                      -$999.90              -$0.10     $               999.80
PES Holdings, LLC        North Yard   Logistics, L.P.                                        September-18                     -$0.10        -$796,317.05     $          (796,316.95)
PES Holdings, LLC        North Yard   Logistics, L.P.                                        October-18                 -$796.317.05        -$796,317.05     $                  -
PES Holdings, LLC        North Yard   Logistics, L.P.                                        November-18                -$796,317.05        -$796,317.05     $                  -
PES Holdings, LLC        North Yard   Logistics, L.P.                                        December-18                -$796,317.05      -$4,779,704.22     $        (3,983,387.17)
PES Holdings, LLC        North Yard   Logistics, L.P.                                        January-19               -$4,779,704.22      -$4,779,704.22     $                  -
PES Holdings, LlC        North Yard   Logistics, L.P.                                        February-18              -$4,779,704.22      -$4,779,704.22     $                  -
PES Holdings, llC        North Yard   Logistics, L.P.                                        March-18                 -$4,779,70412       -$7,457,846.44     $        (2,678,142.22)
PES Holdings, llC        North Yard   Logistics, L.P.                                        April-19                 -$7,457,846.44      -$7,457,846.44     $                 0.00
PES Holdings, LlC        North Yard   Logistics, L.P.                                        May-19                   -$7,457,846.44      -$7,457,846.44     $                  -
PES Holdings, LLC        North Yard   Logistics, L.P.                                        June-19                  -$7,457,846.44      -$7,457,846.44     $                  -
PES Holdings, LLC        North Yard   Logistics, L.P.                                        July-19                  -$7,457,846.44      -$7,457,846.44     $                  -
                   Case 19-11626-KG                  Doc 317             Filed 09/06/19         Page 34 of 41




Debtor Name:      PES Holdings, LLC                                                              Case Number:          19-11626

                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

                          Part 13, Question 25: Other businesses in which the debtor has or has had an interest




Business Name &Address        Describe the nature of the      Employer                 Date business existed      Date business existed
                              business                        identification number    From                       To
NORTH YARD GP, LLC         HOLDING COMPANY                    XX-XXXXXXX               06/14/2014                 PRESENT
1735 MARKET ST. 11TH FLOOR
PHILADELPHIA, PA 19103
NORTH YARD LOGISTICS, L.P. PROVIDES RAIL-UNLOADING XX-XXXXXXX                          06114/2014                 PRESENT
1735 MARKET ST. 11TH FLOOR SERVICES TO
PHILADELPHIA, PA 19103     PHILADELPHIA ENERGY
                           SOLUTIONS REFlNlNG AND
                           MARKETING LLC
PES LOGISTICS GP, LLC         HOLDING COMPANY                 XX-XXXXXXX               06/14/2014                 08/06!2018

PES LOGISTICS PARTNERS,       HOLDING COMPANY                 XX-XXXXXXX               Q6/14/2014                 08/06/2018
L.P.

PESRM HOLDINGS, LLC           HOLDING COMPANY                 XX-XXXXXXX               11(30/2012                 08/06/2018

PHILADELPHIA ENERGY          OPERATES A REFINING   XX-XXXXXXX                          07/02/2012                 PRESENT
SOLUTIONS REFINING AND       COMPLEX THAT PRODUCES
MARKETING LLC                A FULL RANGE OF
1735 MARKET ST. 11TH FLOOR   TRANSPORTATION FUELS
PHILADELPHIA; PA 19103




                                                           Page 1 of 1
                        Case 19-11626-KG                   Doc 317           Filed 09/06/19           Page 35 of 41




  Debtor Name: PES Holdings, LLC                                                                       Case Number: 19-11626

                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

 Part 13, Question 26a: List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.




Name 8~ Address                                                  Dates of service From                          Dates of service To
BLAISE CONA                                                     07/18/2012                                     PRESENT
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
JAMES LICHT                                                     07/18/2012                                     PRESENT
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19146
JAMES TIM RENS                                                  07/18/2012                                     09/01/2018
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
RACHEL CELIBERTI                                                07/18!2012                                     PRESENT
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103




                                                                 Page 1 of 1
                      Case 19-11626-KG                   Doc 317          Filed 09/06/19             Page 36 of 41




Debtor Name:         PES Holdings, LLC                                                                Case Number:             19-11626

                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

     Part 13, Question 26c: Firms or individuals who were in possession of the debtor's books of account and records when this case is filed.




Name and Address                                                                   tf any books of account and records are unavailable
                                                                                   explain why
BLAISE CONA
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA; PA 19103
RACHEL CELIBERTI
1735 MARKET STREET
11TH FLOOR
PNILnDELPHIA, P/~ 19103




                                                            Page 1 of 1
                        Case 19-11626-KG                    Doc 317           Filed 09/06/19             Page 37 of 41




Debtor Name:           PES Holdings, LLC                                                                   Case Number:             19-11626

                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Part 13, Question 26d: List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
                                                a financial statement within 2 years before filing this case.



Name R Address

AMERICAN RAILCAR LEASING, PLC
PQ BOX 952359
S7. LOUIS, MO 63195-2359
AON RISK SERVICES NORTHEAST
8044 MONTGOMERY ROAD
SUITE 405
CINCINNATI, OH 45236
CENTENNIAL ENERGY LLC
PO BOX F344673
DALLAS, TX 75284
CHUBS
436 WALNUT STF2E~T
PHILADELPHIA, PA 19103
COLONIAL GAS
40 SYLVAN ROAD
WALTHAM, MA 02451
CONSTELLATION NEW ENERGY INC
14217 COLLECTIONS CENTER DRIVE
CHICAGO, IL 60693
CORTLAND CAPITAL MARKET SERVICES
225 W. WASHINGTON ST., 9TH FLOOR
CHICAGO, IL 60606
FIRST FUNDING CORPORATION
1910 PACIFIC AVE
SUITE 16500
DALLAS, TX 75201
ICBC STANDARD BANK PLC
7_0 GRESNAM STREET
LONDON EC2V 7JE
UNITED KINGDOM
IOCKTON COMPANIES LLC
444 W.47TH STREET
SUITE 900
KANSAS CITY. MO 64112
MERRILL LYNCH COMMODITIES, INC.
20 EAST GREENWAY PLAZA. SUITE 700
HOUSTON, TX 77046
MOODY'S INVESTORS SERVICE
250 GREENWICH STREET
NEW YORK, NY 10007
MUREX LLC
5057 KELLER SPRINGS ROAD
ADDISON, TX 75001
NGL ENERGY PARTNERS LP
3773 CHERRY CREEK NORTH DR.
SUITE 1000
ATTN: GREG BLAIS
DENVER, CO 80209
SHELL TRADING (US)COMPANY
1000 MAIN STREET
LEVEL 12
HOUSTON, TX 77002-6336
STANDARD & POORS FINANCIAL SVCS
2542 COLLECTION CENTER DRIVE
CHICAGO, IL 60693


                                                               Page 1 of 2
                        Case 19-11626-KG                    Doc 317           Filed 09/06/19             Page 38 of 41




Debtor Name:           PES Holdings, LLC                                                                   Case Number:             19-11626

                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Part 13, Question 26d: List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
                                                a financial statement within 2 years before filing this case.



Name &Address

SUNOCQ LOGISTICS PARTNERS L.P.
1818 MARKET 5TRECT SUITE 1500
PHILADEI..PHIA, PA 19103-3615
TRINITY INDUSTRIES LASING COMPANY
2525 Sl~EMMONS FREEWAY
DALLAS, TX 75207
UNION TANK CAR COMPANY
PO BOX. 91793
CHICAGO. IN 60693
WESTERN SURETY COMPANY
CNA SURETY
151 N FRANKLIN STREET
17TH FLOdR
CHICAGO, IL 60606




                                                               Page 2 of 2
                        Case 19-11626-KG                   Doc 317          Filed 09/06/19             Page 39 of 41




  Debtor Name: PES Holdings, LLC                                                                       Case Number: 19-11626

                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

  Part 13, Question 28: Debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
                                         people in control of the debtor at the time of the filing of this case.



Name and Address                                                 Position and nature of any interest           % of interest if any

ANTHONY LAGRECA                                                  VICE PRESIDENT, DEPUTY GENERAL
1735 MARKET STREET                                               COUNSEL AND ASSISTANT SECRETARY
11TH FLOOR
PHILADELPHIA, PA 19103
BRAD GALANTE                                                     VICE PRESIDENT, SUPPLY AND TRADING
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
DANIEL STATILE                                                   VICE PRESIDENT AND GENERAL
1735 MARKET STREET                                               MANAGER, PHILADELPHIA REFINING
11TH FLOOR                                                       COMPLEX
PHILADELPHIA, PA 19103
JEFFREY STEIN                                                    CHIEF RESTRUCTURING OFFICER
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
JOHN MCSHANE                                                     EXECUTIVE VICE PRESIDENT, GENERAL
1735 MARKET STREET                                               COUNSEL AND SECRETARY
11TH FLOOR
PHILADELPHIA, PA 19103
MARK BRANDON                                                     VICE PRESIDENT, STRATEGY AND
1735 MARKET STREET                                               BUSINESS DEVELOPMENT
11TH FLOOR
PHILADELPHIA, PA 19103
MARK SMITH                                                       CHIEF EXECUTIVE OFFICER
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
RACHEL CELIBERTI                                                 CHIEF FINANCIAL OFFICER
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
RONALD OPPERMAN                                                  VICE PRESIDENT, TAX
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
STEPHANIE EGGERT                                                 VICE PRESIDENT, BUSINESS PLANNING
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
WILLIAM GOODHART                                                INTERIM SENIOR VICE PRESIDENT,
1735 MARKET STREET                                              HUMAN RESOURCES
11TH FLOOR
PHILADELPHIA, PA 19103
PES INTERMEDIATE, LlC                                           SHAREHOLDER                                                                  0.01
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103
PES ULTIMATE HOLDINGS, LLC                                      SHAREHOLDER                                                                99.99%
1735 MARKET STREET
11TH FLOOR
PHILADELPHIA, PA 19103




                                                                 Page 1 of 1
                        Case 19-11626-KG                   Doc 317           Filed 09/06/19             Page 40 of 41




 Debtor Name: PES Holdings, LLC                                                                           Case Number: 19-11626

                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

   Part 13, Question 29: Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
                   members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


                                                                                       Period during which
                                                 Position and nature of any                                            Period during v✓hich position
 Name and address                                                                      pQsifion or interest v✓as
                                                 interesf                                                              or interest vas held To
                                                                                       held From
.THOMAS SCARGLE                                 PRESIDENT, CHIEF OPERATING             04!01/2017                     04/01/2019
 1735 MARKET STREET                             OFFICER
 11TH FLOOR
 PHILADELPHIA, PA 19103
-JOHN SADLOWSKI                                 CHIEF COMMERCIAL OFFICER               12/10/2018                     03/20/2019
 1735 MARKET STREET
 11TH rLOOR
 PHILADELPHIA, PA 19103
  NITHIA THAVER                                 SENIOR VICE PRESIDENT,                 04/01/2017                     11/26/2018
  1735 MARKET STREET                            STRATEGY AND BUSINESS
- 11TH FLOOR                                    DEVELOPMENT
  PHILADELPHIA, PA 19103
 VALENTINE STEVE HERZOG                         SENIOR VICE PRESIDENT,                 04/01!2017                     09/26/2018
 1735 MARKET STREET                             HUMAN RESOURCES
 11TH FLOOR
'PHILADELPHIA, PA 19103
'JAMES TIM RENS                                 EXECUTIVE VICE PRESIDENT,              09/07/2015                     09/01/2018
  1735 MARKET STREET                            CHIEF FINANCIAL OFFICER
- 11TH FLOOR
  PHILADELPHIA, PA 19103
 GREGORY GATTA                                  CHIEF EXECUTIVE OFFICER                04/01/2017                     08/10/2018
 1735 MARKET STREET
.11TH FLOOR
 PHILADELPHIA, PA 19103
PHILADELPHIA ENERGY SOLUTIONS LLC               SHAREHOLDER - 100%                     7/18/2012                      08/07/2018
1735 MARKET ST
PHILADELPHIA, PA 19103




                                                                      Page 1 of 1
                       Case 19-11626-KG                  Doc 317          Filed 09/06/19             Page 41 of 41




Debtor Name:          PES Holdings, LLC                                                               Case Number:            19-11626

                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

      Part 13, Question 31: Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?




Name of the parent corporation                                                     Employer identification number of the parent corporation

PE5 Energy Inc.                                                                    XX-XXXXXXX

Philadelphia Energy Solutions LLC                                                  61-16IIII740




                                                            Page 1 of 1
